Citation Nr: 1338414	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-47 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 24, 2004 to October 7, 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that she has a right ankle disorder due to falling down stairs and injuring her right ankle injury during service.  She asserts that the service treatment records (STRs) incorrectly indicate treatment for a left ankle injury, when it was actually her right ankle that was injured and treated during service.  A review of the STRs reveal that both a September 11, 2004 treatment record, and a September 30, 2004 treatment record, show treatment for a left ankle injury.

At her May 2012 hearing before the Board, the Veteran indicated that after service, and before she started getting treatment for her right ankle at VA, she received treatment for her right ankle disorder from her doctor in Wilsonville, Oregon.  No attempt has been made to obtain these records.  The Veteran's claim must be remanded in order that copies of these private medical records can be requested.  38 C.F.R. § 3.159(c)(1).

The Veteran's virtual VA folder contains copies of VA treatment records dated up until October 20, 2011.  The Veteran's updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names, addresses and dates of treatment of all private medical providers, including physical therapists, who have provided treatment for her right ankle disorder.  In particular, request the name, address and dates of treatment for her right ankle disorder by her doctor in Wilsonville, Oregon.  Obtain from the Veteran any authorizations necessary for the release of such documents and obtain all available reports of treatment.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and her representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Obtain copies of the Veteran's VA treatment records dated from October 21, 2011 to present.  

3.  When the above actions have been accomplished, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, furnish the Veteran with a supplemental statement of the case (SSOC) and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


